DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: In the "BRIEF DESCRIPTION OF THE DRAWINGS" the statement "Fig.”.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: On page 9 modify the statement to read "One or more compartments 7 may be covered with further wall portions 16, e.g. in the form of a (possibly removable) lid to part of the housing 3 (see [[Figs. 3A-3B]] Fig. 2B [[below]]).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US 5959829 hereinafter Stevenson).



However, Stevenson does disclose in Fig’s 10 and 11, the filter response as a function of frequency discloses that the said range of 25 MHz- 30 MHz is covered dependent on the selected values for the capacitors. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select specific capacitor values that would tune the LRC circuit to a specific frequency range based on known calculation equations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  It also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) . See In re Graves, 69 F.3d 1147, 1152 (Fed. Cir. 1995) (citing In re LeGrice, 301 F.2d 929, 936 (CCPA 1962)) (confirming the longstanding interpretation that the teachings of a reference may be taken in combination with knowledge of the skilled artisan to put the artisan in possession of the claimed invention even though the patent does not specifically disclose certain features.).

Therefore the selection of the capacitor values would have been a matter of choice by the skilled artisan and the claimed invention is disclosed.

In regards to claim 2, a modified Stevenson discloses;” The electrical device according to claim 1, wherein the filter is a filter segment and the further electrical component is a further filter segment, these filter segments together forming at least part of a sequential filtering device (Fig’s 3 and 4).”

In regards to claim 3, a modified Stevenson discloses;” The electrical device according to claim 1, wherein the shield is part of a housing at least partly surrounding and shielding the filter (Stevenson Fig’s 3 and 4 (shows top surface the shield (ground) surface the capacitor is attached to from the signal pin).”

In regards to claim 5, a modified Stevenson discloses;” The electrical device according to claim 1, wherein in the feedthrough capacitor system the signal conductor extends at least partly on and/or in the circuit board as a signal trace on and/or in the circuit board and/or as a signal via through at least part of the circuit board (Fig’s. 3 and 5 shown).”

In regards to claim 8, a modified Stevenson discloses;” The electrical device according to claim 1, wherein a plurality of the one or more surface mount capacitors is mounted symmetrically around at least part of the signal portion on the circuit board (Fig’s. 1, 3, 5, 6, and 9 (shown)).”

In regards to claim 13, a modified Stevenson discloses;” The electrical device according to claim 1, wherein the filter is configured for filtering the AC signal with a power in a range of 2 W - 2000 W (Col. 1, Lines 5-35 where EMI defibrillator having high voltage output device is capable of having power in the range of 2 Watts and more).”

In regards to claim 14, a modified Stevenson discloses;” the electrical device according to claim 1.” 
The following claim language " A physiotherapy device comprising the electrical device according to claim 1" has been construed as functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the claim language " A physiotherapy device comprising the electrical device according to claim 1" has not been given patentable weight. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).

In regards to claim 15, a modified Stevenson discloses;” The physiotherapy device according to claim 14, configured for treatment of a subject with continuous and/or pulsed shortwave electrotherapy, wherein the filter is configured for filtering a frequency of about 26-28 MHz with about 250-350 Volt peak-peak and about 150-250 W, generated power.”

The following claim language " ;” The physiotherapy device according to claim 14, configured for treatment of a subject with continuous and/or pulsed shortwave electrotherapy, wherein the filter is configured for filtering a frequency of about 26-28 MHz with about 250-350 Volt peak-peak and about 150-250 W, generated power." has been construed as functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Therefore, the claim language " A physiotherapy device comprising the electrical device according to claim 1" has not been given patentable weight. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).

In regards to claim 16, a modified Stevenson discloses;” The electrical device according to claim 1, wherein the filter is configured for filtering an AC signal with a frequency in a range of 26,96 MHz-27,28 MHz. Stevenson does disclose in Fig’s 10 and 11, the filter response as a function of frequency discloses that the said range of 26,96 MHz-27,28 MHz (It is understood that the use of a comma is typical for Europe for portions of whole number whereas in America the use of a period is common) is covered dependent on the selected values for the capacitors. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select specific capacitor values that would tune the LRC circuit to a specific frequency range based on known calculation equations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  It also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) . See In re Graves, 69 F.3d 1147, 1152 (Fed. Cir. 1995) (citing In re LeGrice, 301 F.2d 929, 936 (CCPA 1962)) (confirming the longstanding interpretation that the teachings of a reference may be taken in combination with knowledge of the skilled artisan to put the artisan in possession of the claimed invention even though the patent does not specifically disclose certain features.).

In regards to claim 18, a modified Stevenson discloses;” The electrical device according to claim 8, wherein a plurality of the one or more surface mount capacitors is mounted substantially radially symmetrically around a via (Fig’s. 1, 3, 6, and 9).

Claims 6, 7, 9-12, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US 5959829 hereinafter Stevenson)  as applied to claim 1 above, and further in view of Van Hoyweghen, III et al. (US 7295086 hereinafter Van Hoyweghen).

In regards to claim 6, a modified Stevenson discloses;” The electrical device according to claim 1”, but does not directly disclose;” wherein the circuit board comprises a ground trace and/or a conductive ground via which is electrically connected to the shield.”
However, Van Hoyweghen discloses an electromagnetic filter structure that attaches surface mounted capacitors to a signal conductor wherein the capacitors are than attached to a ground or shield layer. Van Hoyweghen further discloses that the top surface shield or ground structure is than connected within the printed circuit board thru a via (Col. 3, lines 62-66). It would have been well within the capabilities of a skilled artisan to form a top surface shield or grounding structure on a printed circuit board to facilitate the connection of a surface mounted capacitor to ground. The use of surface mounted capacitors to control electrical interference is well within the capabilities of a skilled artisan and therefore using a top surface shielding or ground pattern on a printed circuit board with the structure disclosed by Stevenson, the claimed invention is disclosed.

In regards to claim 7, a modified Stevenson discloses;” The electrical device according to claim 3”, but does not directly disclose;” wherein the surface mount capacitors are surface mounted to the signal conductor and to a ground trace of the circuit board.”
Stevenson does however disclose that the capacitors are connected between the thru pin and a conductive substrate. 
As shown in Van Hoyweghen, the top surface of the carrier substrate uses conductive patterns to interconnect the capacitor to a ground or shielded layer as shown in figure 1A. It would have been obvious to one skilled in the art to form a substrate with a surface pattern that would interconnect multiple capacitor ground terminals to form a completed capacitor circuit. Therefore, using the substrate design of Van Hoyweghen with the structure disclosed by Stevenson, the claimed invention is disclosed.

In regards to claim 9, a modified Stevenson discloses;” The electrical device according to claim 1”, but does not directly disclose;” wherein the circuit board comprises plural conductor layers, the signal conductor comprises a signal trace on a signal layer in the circuit board the circuit board comprises at least one ground trace and/or a ground plane on a conductor layer adjacent the signal layer, the ground trace and/or ground plane overlapping and shielding the signal trace.”
As shown in Van Hoyweghen Fig’s 1B, C, and outlined in text Col. 2, Lines 41-55, the substrate is capable of being a printed circuit board. It would have been obvious to one skilled in the art to realize a printed circuit board (PCB) is capable of multiple layers containing voltage, signal and ground layers. The design of PCB using signal and various reference plains to form a strip line structure is well known and would have been well within the capabilities of a skilled artisan to form such a structure. Therefore, using the PCB as disclosed by Van Hoyweghen with a modified Stevenson, the claimed invention is disclosed.

In regards to claim 10, a modified Stevenson discloses;” The electrical device according to claim 1”, but does not directly disclose;” wherein at least part of the shield extends from a first side of the circuit board at a nonzero angle.”
As shown in Van Hoyweghen, the top surface shield or ground structure is capable of many layouts dependent of the designers’ choice as shown in Figures 1A, 2, 3, and 4. Therefore, using any top surface design layout as proposed by Van Hoyweghen with the structure disclosed by Stevenson, the claimed invention is disclosed.

In regards to claim 11, a modified Stevenson discloses;” The electrical device according to claim 1”, but does not directly disclose;” wherein the plurality of surface mount capacitors comprises a first plurality of surface mount capacitors and a second plurality of surface mount capacitors arranged on opposite sides of the shield on the circuit board.”
However, Van Hoyweghen discloses in Fig. 1C, capacitors are capable of being mounted on both sides of the printed circuit board. The placement of capacitors on both sides of a printed circuit board is known by skilled artisans and would have be a design choice. Therefore, using the dual side placement of capacitors as disclosed by Van Hoyweghen with the feed thru structure of Stevenson, the claimed invention is disclosed.

In regards to claim 12, a modified Stevenson discloses;” The electrical device according to claim 11, wherein the first and second pluralities of surface mount capacitors are provided as mirror images of each other with respect to the capacitances and positions of the individual capacitors relative to the shield and/or with respect to a main direction of extension of the signal conductor between the first and second pluralities of surface mount capacitors.”
Both Stevenson and Van Hoyweghen disclose placement of the capacitors as mirror images from each other when viewed in respects to the signal conductor. This is shown in Stevenson Fig 7 and Van Hoyweghen Fig’s. 1A, 2, and 4. 

In regards to claim 17, a modified Stevenson discloses;” The electrical device according to claim 6, wherein the ground trace and/or the conductive ground via is also mechanically attached to the shield (Van Hoyweghen Fig. 1A (49), Text Col. 3, Lines 62-67).

In regards to claim 19, a modified Stevenson discloses;” The electrical device according to claim 9”, but does not directly disclose; “wherein the circuit board comprises at least one said ground trace and/or ground plane on opposite sides of the signal layer and wherein the signal layer comprises ground traces adjacent the signal trace.”
As shown in Van Hoyweghen Fig’s 1B, C, and outlined in text Col. 2, Lines 41-55, the substrate is capable of being a printed circuit board. It would have been obvious to one skilled in the art to realize a printed circuit board (PCB) is capable of multiple layers containing voltage, signal and ground layers. The design of PCB using signal and various reference plains to form a strip line structure is well known and would have been well within the capabilities of a skilled artisan to form such a structure. Therefore, using the PCB as disclosed by Van Hoyweghen with a modified Stevenson, the claimed invention is disclosed.

In regards to claim 20, a modified Stevenson discloses;” The electrical device according to claim 10, wherein the shield comprises a further part extending from a second, opposite side of the circuit board at a nonzero angle and the shield and the further shield are arranged opposite each other with respect to the circuit board (Van Hoyweghen Fig. 1A and 1C).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US 5959829 hereinafter Stevenson) as applied to claim 3 above, and further in view of Hittman et al. (US 5896267 hereinafter Hittman).

In regards to claim 4, a modified Stevenson discloses;” The electrical device according to claim 3”, but does not directly disclose;” comprising plural said housings each at least partly surrounding and shielding at least one said filter segment.”
Hittman discloses a filter feed through assembly having a capacitor attached between the signal pin and a ground structures on a header as shown in figure 5C. Hittman further discloses in Fig. 11A a multiple number of filter feed through assemblies on a common structure. It would have been obvious to one skilled in the art to use multiple filter feed through assemblies when propagating multiple signals from multiple sources on to a common base. Therefore, using a common base substrate as disclosed by Hittman with a modified Stevenson, the claimed invention is disclosed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847